--------------------------------------------------------------------------------

Exhibit 10.2
 
Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


Federated National Insurance Company
Sunrise, Florida
 


 
[image2.jpg]

--------------------------------------------------------------------------------

Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


Federated National Insurance Company
Sunrise, Florida


First Reinstatement Premium Protection Reinsurance


Reinsurers
 
Participations
       
Arch Reinsurance Ltd. *
   
10.800
%
Aspen Bermuda Limited *
   
4.000
%
DaVinci Reinsurance Ltd. *
   
4.408
%
Endurance Specialty Insurance Ltd. *
   
8.000
%
Hannover Rück SE *
   
16.180
%
Renaissance Reinsurance Ltd. *
   
6.612
%
         
Total
   
50.000
%



Second Reinstatement Premium Protection Reinsurance


Reinsurers
 
Participations
       
Ariel Re Bda Limited for and on behalf of Ariel Syndicate No. 1910 *
   
10.000
%
Hannover Rück SE *
   
75.000
%
         
Through Aon UK Limited trading as Aon Benfield (Placement Only)
       
Collateralised Re Ltd. *
   
15.000
%
         
Total
   
100.000
%

 
 
Page 1 of 2
[image2.jpg]

--------------------------------------------------------------------------------

Third Reinstatement Premium Protection Reinsurance


Reinsurers
 
Participations
       
Through Aon UK Limited trading as Aon Benfield (Placement Only)
   
Collateralised Re Ltd. *
   
67.000
%
         
Through Aon UK Limited trading as Aon Benfield
       
Lloyd's Underwriters Per Signing Page(s) *
   
33.000
%
         
Total
   
100.000
%



Fourth Reinstatement Premium Protection Reinsurance


Reinsurer
 
Participation
       
Through Aon UK Limited trading as Aon Benfield (Placement Only)
   
Collateralised Re Ltd. *
   
100.000
%
         
Total
   
100.000
%



* Both the Company and the Subscribing Reinsurer sign the Interests and
Liabilities Agreement.
 
 
Page 2 of 2
[image2.jpg]

--------------------------------------------------------------------------------

Table of Contents


Article
 
Page
     
1
Coverage
1
2
Commencement and Termination
1
3
Concurrency of Conditions
2
4
Premium
3
5
Sanctions
3
6
Loss Notices and Settlements
4
7
Late Payments
4
8
Offset
5
9
Access to Records
5
10
Errors and Omissions (BRMA 14F)
6
11
Currency (BRMA 12A)
6
12
Taxes (BRMA 50B)
6
13
Federal Excise Tax (BRMA 17D)
6
14
Foreign Account Tax Compliance Act
6
15
Reserves
7
16
Insolvency
8
17
Arbitration
9
18
Service of Suit (BRMA 49C)
10
19
Severability (BRMA 72E)
10
20
Governing Law (BRMA 71B)
10
21
Confidentiality
10
22
Non-Waiver
11
23
Notices and Contract Execution
12
24
Intermediary
12
 
Schedule A
   
Schedule B
 

 
 
[image2.jpg]

--------------------------------------------------------------------------------

Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida
(hereinafter referred to as the "Company")


and


The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the "Reinsurer")


Article 1 - Coverage
 
By this Contract the Reinsurer agrees to indemnify the Company for 100% of any
reinstatement premium which the Company pays or becomes liable to pay as a
result of loss occurrences covered under the Company's Excess Catastrophe
Reinsurance Contract, effective July 1, 2015 (hereinafter referred to as the
"Original Contract" and described in Schedule A attached hereto), subject to the
terms, conditions and limitations set forth herein and in Schedules A and B
attached to and forming part of this Contract.


Article 2 - Commencement and Termination
 

A. This Contract shall become effective at 12:01 a.m., Eastern Standard Time,
July 1, 2015, with respect to reinstatement premium payable by the Company under
the Original Contract as a result of losses arising out of loss occurrences
commencing at or after that time and date, and shall remain in force until 12:01
a.m., Eastern Standard Time, July 1, 2016.




B. Notwithstanding the provisions of paragraph A above, the Company may
terminate a Subscribing Reinsurer's percentage share in this Contract at any
time by giving written notice to the Subscribing Reinsurer in the event any of
the following circumstances occur:




1. The Subscribing Reinsurer's policyholders' surplus (or its equivalent under
the Subscribing Reinsurer's accounting system) at the inception of this Contract
has been reduced by 20.0% or more of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or




2. The Subscribing Reinsurer's policyholders' surplus (or its equivalent under
the Subscribing Reinsurer's accounting system) at any time during the term of
this Contract has been reduced by 20.0% or more of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial statement filed with regulatory authorities and available to the
public as of the inception of this Contract; or

 
 
Page 1
[image2.jpg]

--------------------------------------------------------------------------------

3. The Subscribing Reinsurer's A.M. Best's rating has been assigned or
downgraded below A- and/or Standard & Poor's rating has been assigned or
downgraded below BBB+; or




4. The Subscribing Reinsurer has become, or has announced its intention to
become, merged with, acquired by or controlled by any other entity or
individual(s) not controlling the Subscribing Reinsurer's operations previously;
or




5. A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or




6. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or




7. The Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company's prior written consent; or




8. The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or




9. The Subscribing Reinsurer has hired an unaffiliated runoff claims manager
that is compensated on a contingent basis or is otherwise provided with
financial incentives based on the quantum of claims paid; or




10. The Subscribing Reinsurer has failed to comply with the funding requirements
set forth in the Reserves Article.




C. If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer's liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.



Article 3 - Concurrency of Conditions
 

A. It is agreed that this Contract will follow the terms, conditions,
exclusions, definitions, warranties and settlements of the Company under the
Original Contract, which are not inconsistent with the provisions of this
Contract.




B. The Company shall advise the Reinsurer of any material changes in the
Original Contract which may affect the liability of the Reinsurer under this
Contract.

 
 
Page 2
[image2.jpg]

--------------------------------------------------------------------------------

Article 4 - Premium
 

A. As premium for the reinsurance coverage provided hereunder for each excess
layer for the term of this Contract, the Company shall pay the Reinsurer the
product of the following (or a pro rata portion thereof in the event the term of
this Contract is less than 12 months and for purposes of calculating
subparagraph 3 below, the term of the Original Contract is a full 12 months):




1. The amount, shown as "Reinstatement Factor" for that excess layer in Schedule
B attached hereto; times




2. The Final Adjusted Rate on Line for the corresponding excess layer of the
Original Contract; times




3. An amount equal to 100% reinsurance placement percentage under each excess
layer of the Original Contract of the final adjusted premium paid by the Company
for the corresponding excess layer of the Original Contract.



"Final Adjusted Rate on Line" as used herein shall mean an amount equal to a
100% reinsurance placement percentage under each excess layer of the Original
Contract of the final adjusted premium paid by the Company for the corresponding
excess layer of the Original Contract divided by the amount, shown as the
"Reinsurer's Per Occurrence Limit" for that excess layer under the Original
Contract in Schedule A attached hereto.



B. The Company shall pay the Reinsurer a deposit premium for each excess layer
of the amount, shown as "Annual Deposit Premium" for that excess layer in
Schedule B attached hereto, in four equal installments of the amount, shown as
"Deposit Premium Installment" for that excess layer in Schedule B attached
hereto, on July 1 and October 1 of 2015, and January 1 and April 1 of 2016. 
However, in the event this Contract is terminated, there shall be no deposit
premium installments due after the effective date of termination.




C. As soon as possible after the termination or expiration of this Contract, the
Company shall provide a report to the Reinsurer setting forth the premium due
hereunder for each excess layer for the term of this Contract, computed in
accordance with paragraph A, and any additional premium due the Reinsurer or
return premium due the Company for each such excess layer shall be remitted
promptly.



Article 5 - Sanctions
 
Neither the Company nor any Subscribing Reinsurer shall be liable for premium or
loss under this Contract if it would result in a violation of any mandatory
sanction, prohibition or restriction under United Nations resolutions or the
trade or economic sanctions, laws or regulations of the European Union, United
Kingdom or United States of America that are applicable to either party.
 
 
Page 3
[image2.jpg]

--------------------------------------------------------------------------------

Article 6 - Loss Notices and Settlements
 

A. Whenever reinstatement premium settlements made by the Company under the
Original Contract appear likely to result in a claim hereunder, the Company
shall notify the Reinsurer.  The Company will advise the Reinsurer of all
subsequent developments relating to such claims that, in the opinion of the
Company, may materially affect the position of the Reinsurer.




B. All reinstatement premium settlements made by the Company under the Original
Contract, provided they are within the terms of the Original Contract and within
the terms of this Contract, shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay all amounts for which it may be liable within 10 days of
receipt of reasonable evidence of the amount paid (or scheduled to be paid) by
the Company.



Article 7 - Late Payments
 

A. The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.




B. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the "Intermediary") by the payment due date, the party to whom
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest charge on the
amount past due calculated for each such payment on the last business day of
each month as follows:




1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times




2. 1/365ths of the six-month United States Treasury Bill rate as quoted in The
Wall Street Journal on the first business day of the month for which the
calculation is made; times




3. The amount past due, including accrued interest.



It is agreed that interest shall accumulate until payment of the original amount
due plus interest charges have been received by the Intermediary.



C. The establishment of the due date shall, for purposes of this Article, be
determined as follows:




1. As respects the payment of routine deposits and premiums due the Reinsurer,
the due date shall be as provided for in the applicable section of this
Contract.  In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.




2. Any claim or loss payment due the Company hereunder shall be deemed due 10
days after the proof of loss or demand for payment is transmitted to the
Reinsurer.  If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.

 
 
Page 4
[image2.jpg]

--------------------------------------------------------------------------------

3. As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph C, the due date shall be
as provided for in the applicable section of this Contract.  In the event a due
date is not specifically stated for a given payment, it shall be deemed due 10
days following transmittal of written notification that the provisions of this
Article have been invoked.



For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.



D. Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract.  If the debtor
party prevails in an arbitration or other proceeding, then any interest charges
due hereunder on the amount in dispute shall be null and void.  If the debtor
party loses in such proceeding, then the interest charge on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings.  If
a debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.




E. Interest charges arising out of the application of this Article that are
$1,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.



Article 8 - Offset
 
The Company and the Reinsurer may offset any balance or amount due from one
party to the other under this Contract or any other contract heretofore or
hereafter entered into between the Company and the Reinsurer, whether acting as
assuming reinsurer or ceding company.  The provisions of this Article shall not
be affected by the insolvency of either party.


Article 9 - Access to Records
 
The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance, provided the Reinsurer gives the Company at least 15 days prior
notice of request for such access.  However, a Subscribing Reinsurer or its
designated representatives shall not have any right of access to the records of
the Company if it is not current in all undisputed payments due the Company. 
"Undisputed" as used herein shall mean any amount that the Subscribing Reinsurer
has not contested in writing to the Company specifying the reason(s) why the
payments are disputed.
 
 
Page 5
[image2.jpg]

--------------------------------------------------------------------------------

Article 10 - Errors and Omissions (BRMA 14F)
 
Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.


Article 11 - Currency (BRMA 12A)
 

A. Whenever the word "Dollars" or the "$" sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.




B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.



Article 12 - Taxes (BRMA 50B)
 
In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.


Article 13 - Federal Excise Tax (BRMA 17D)
 

A. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.




B. In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.



Article 14 - Foreign Account Tax Compliance Act
 

A. To the extent the Reinsurer is subject to the deduction and withholding of
premium payable hereon as set forth in the Foreign Account Tax Compliance Act
(Sections 1471-1474 of the Internal Revenue Code), the Reinsurer shall allow
such deduction and withholding from the premium payable under this Contract.




B. In the event of any return of premium becoming due hereunder, the return
premium shall be determined and paid in full without regard to any amounts
deducted or withheld under paragraph A of this Article.  In the event the
Company or its agent recovers such premium deductions and withholdings on the
return premium from the United States Government, the Company or its agent shall
reimburse the Reinsurer for such amounts.

 
 
Page 6
[image2.jpg]

--------------------------------------------------------------------------------

Article 15 - Reserves
 

A. The Reinsurer agrees to fund its share of amounts, including but not limited
to, the Company's ceded unearned premium and outstanding loss reserves (being
the sum of all reinstatement premiums paid by the Company under the Original
Contract but not yet recovered from the Reinsurer, plus the Company's reserves
for reinstatement premium due under the Original Contract, if any) (hereinafter
referred to as "Reinsurer's Obligations") by:




1. Clean, irrevocable and unconditional letters of credit issued and confirmed,
if confirmation is required by the insurance regulatory authorities involved, by
a bank or banks meeting the NAIC Securities Valuation Office credit standards
for issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or




2. Escrow accounts for the benefit of the Company; and/or




3. Cash advances;



if the Reinsurer:



1. Is unauthorized in any state of the United States of America or the District
of Columbia having jurisdiction over the Company and if, without such funding, a
penalty would accrue to the Company on any financial statement it is required to
file with the insurance regulatory authorities involved; or




2. Has an A.M. Best Company's rating equal to or below B++ at the inception of
this Contract.



The Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved.



B. With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an "evergreen clause," which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. 
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:




1. To reimburse itself for the Reinsurer's share of unearned premiums returned
to insureds on account of policy cancellations, unless paid in cash by the
Reinsurer;




2. To reimburse itself for the Reinsurer's share of reinstatement premiums paid
by the Company under the terms of the Original Contract, unless paid in cash by
the Reinsurer;

 
 
Page 7
[image2.jpg]

--------------------------------------------------------------------------------

3. To reimburse itself for the Reinsurer's share of any other amounts claimed to
be due hereunder, unless paid in cash by the Reinsurer;




4. To fund a cash account in an amount equal to the Reinsurer's share of
amounts, including, but not limited to, the Reinsurer's Obligations as set forth
above, funded by means of a letter of credit which is under non-renewal notice,
if said letter of credit has not been renewed or replaced by the Reinsurer 10
days prior to its expiration date;




5. To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's share of amounts, including but not limited to, the
Reinsurer's Obligations as set forth above, if so requested by the Reinsurer.



In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.


Article 16 - Insolvency
 

A. In the event of the insolvency of the Company, this reinsurance shall be
payable directly to the Company or to its liquidator, receiver, conservator or
statutory successor on the basis of the liability of the Company without
diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim.  It is agreed, however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the Company
indicating the policy or bond reinsured which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or liquidation proceeding or in the receivership,
and that during the pendency of such claim, the Reinsurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated, any defense or defenses that it may deem available to the
Company or its liquidator, receiver, conservator or statutory successor.  The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the Court, against the Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.




B. Where two or more Subscribing Reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company.




C. It is further understood and agreed that, in the event of the insolvency of
the Company, the reinsurance under this Contract shall be payable directly by
the Reinsurer to the Company or to its liquidator, receiver or statutory
successor, except as provided by Section 4118(a) of the New York Insurance Law
or except (1) where this Contract specifically provides another payee of such
reinsurance in the event of the insolvency of the Company or (2) where the
Reinsurer with the consent of the direct insured or insureds has assumed such
policy obligations of the Company as direct obligations of the Reinsurer to the
payees under such policies and in substitution for the obligations of the
Company to such payees.

 
 
Page 8
[image2.jpg]

--------------------------------------------------------------------------------

Article 17 - Arbitration
 

A. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration.  One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters.  In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration.  If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.




B. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire.  The Arbiters shall consider this
Contract as an honorable engagement rather than merely as a legal obligation and
they are relieved of all judicial formalities and may abstain from following the
strict rules of law.  The decision of the Arbiters shall be final and binding on
both parties; but failing to agree, they shall call in the Umpire and the
decision of the majority shall be final and binding upon both parties.  Judgment
upon the final decision of the Arbiters may be entered in any court of competent
jurisdiction.




C. If more than one Subscribing Reinsurer is involved in the same dispute, all
such Subscribing Reinsurers shall, at the option of the Company, constitute and
act as one party for purposes of this Article and communications shall be made
by the Company to each of the Subscribing Reinsurers constituting one party,
provided, however, that nothing herein shall impair the rights of such
Subscribing Reinsurers to assert several, rather than joint, defenses or claims,
nor be construed as changing the liability of the Subscribing Reinsurers
participating under the terms of this Contract from several to joint.




D. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. 
In the event that the two Arbiters are chosen by one party, as above provided,
the expense of the Arbiters, the Umpire and the arbitration shall be equally
divided between the two parties.




E. Any arbitration proceedings shall take place at a location mutually agreed
upon by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.

 
 
Page 9
[image2.jpg]

--------------------------------------------------------------------------------

Article 18 - Service of Suit (BRMA 49C)
 
(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)



A. It is agreed that in the event the Reinsurer fails to pay any amount claimed
to be due hereunder, the Reinsurer, at the request of the Company, will submit
to the jurisdiction of a court of competent jurisdiction within the United
States.  Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer's rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.




B. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.



Article 19 - Severability (BRMA 72E)
 
If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.


Article 20 - Governing Law (BRMA 71B)
 
This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.


Article 21 - Confidentiality
 

A. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract, including all
information obtained through any audits and any claims information between the
Company and the Reinsurer, and any submission or other materials relating to any
renewal (hereinafter referred to as "Confidential Information") are proprietary
and confidential to the Company.




B. Except as provided for in paragraph C below, the Reinsurer shall not disclose
any Confidential Information to any third parties, including but not limited to
the Reinsurer's subsidiaries and affiliates, other insurance companies and their
subsidiaries and affiliates, underwriting agencies, research organizations, any
unaffiliated entity engaged in modeling insurance or reinsurance data, and
statistical rating organizations.

 
 
Page 10
[image2.jpg]

--------------------------------------------------------------------------------

C. Confidential Information may be used by the Reinsurer only in connection with
the performance of its obligations or enforcement of its rights under this
Contract and will only be disclosed when required by (1) retrocessionaires
subject to the business ceded to this Contract, (2) regulators performing an
audit of the Reinsurer's records and/or financial condition, or (3) external
auditors performing an audit of the Reinsurer's records in the normal course of
business; provided that the Reinsurer advises such parties of the confidential
nature of the Confidential Information and their obligation to maintain its
confidentiality.  The Reinsurer shall be responsible for any breach of this
provision by any third-party representatives of the Reinsurer.  The Company
requires that any third-party representatives of the Reinsurer agree, in
writing, to be bound by this Confidentiality Article or by a separate written
confidentiality agreement, containing terms no less stringent than those set
forth in this Article.




D. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same at least 10 days prior to such
release or disclosure and to use its best efforts to assist the Company in
maintaining the confidentiality provided for in this Article.




E. Any disclosure of Non-Public Personally Identifiable Information shall comply
with all state and federal statutes and regulations governing the disclosure of
Non-Public Personally Identifiable Information.  "Non-Public Personally
Identifiable Information" shall be defined as this term or a similar term is
defined in any applicable state, provincial, territory, or federal law. 
Disclosing or using this information for any purpose not authorized by
applicable law is expressly forbidden without the prior consent of the Company.




F. The parties agree that any information subject to privilege, including the
attorney-client privilege or attorney work product doctrine (collectively
"Privilege") shall not be disclosed to the Reinsurer until, in the Company's
opinion, such Privilege is deemed to be waived or otherwise compromised by
virtue of its disclosure pursuant to this Contract.  Furthermore, the Reinsurer
shall not assert that any Privilege otherwise applicable to the Confidential
Information has been waived or otherwise compromised by virtue of its disclosure
pursuant to this Contract.




G. The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.



Article 22 - Non-Waiver
 
The failure of the Company or Reinsurer to insist on compliance with this
Contract or to exercise any right, remedy or option hereunder shall not:  (1)
constitute a waiver of any rights contained in this Contract, (2) prevent the
Company or Reinsurer from thereafter demanding full and complete compliance, (3)
prevent the Company or Reinsurer from exercising such remedy in the future, nor
(4) affect the validity of this Contract or any part thereof.
 
 
Page 11
[image2.jpg]

--------------------------------------------------------------------------------

Article 23 - Notices and Contract Execution
 

A. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile.  With the exception
of notices of termination, first class mail is also acceptable.




B. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:




1. Paper documents with an original ink signature;




2. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or




3. Electronic records with an electronic signature made via an electronic
agent.  For the purposes of this Contract, the terms "electronic record,"
"electronic signature" and "electronic agent" shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.




C. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.



Article 24 - Intermediary
 
Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder.  All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary.  Payments by the Company to the Intermediary will be deemed
payment to the Reinsurer.  Payments by the Reinsurer to the Intermediary will be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.


In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date specified below:


This
5th
day of
August
in the year
2015 .

 
[image00066.jpg]


 
Page 12
[image2.jpg]

--------------------------------------------------------------------------------

Schedule A
 
Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


Federated National Insurance Company
Sunrise, Florida
 

   
Original
Contract
First
Excess
   
Original Contract Second
Excess
   
Original Contract Third
Excess
   
Original Contract Fourth
Excess
 
Reinsurer's Per Occurrence Limit
 
$
78,500,000
   
$
165,000,000
   
$
77,500,000
   
$
192,000,000
 
Reinsurer's Term Limit
 
$
157,000,000
   
$
330,000,000
     
155,000,000
   
$
384,000,000
 
Minimum Premium
 
$
19,782,000
   
$
27,060,000
   
$
5,890,000
   
$
8,448,000
 
AAL
 
$
20,595,267
   
$
19,606,618
   
$
2,666,032
   
$
2,516,479
 
Annual Deposit Premium
 
$
24,727,500
   
$
33,825,000
   
$
7,362,500
   
$
10,560,000
 
Deposit Premium Installments
 
$
6,181,875
   
$
8,456,250
   
$
1,840,625
   
$
2,640,000
 

 


 
Schedule A
[image2.jpg]

--------------------------------------------------------------------------------

Schedule B
 
Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


Federated National Insurance Company
Sunrise, Florida



   
First
RPP Layer
   
Second
RPP Layer
   
Third
RPP Layer
   
Fourth
RPP Layer
 
Reinstatement Factor
   
1.0400
     
1.0000
     
1.0000
     
1.0000
 
Annual Deposit Premium
 
$
8,100,729.00
   
$
6,934,125.00
   
$
699,438.00
   
$
580,800.00
 
Deposit Premium Installments
 
$
2,025,182.25
   
$
1,733,531.25
   
$
174,859.50
   
$
145,200.00
 



The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer
in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.
 
 
Schedule B
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Arch Reinsurance Ltd.
Hamilton, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


 10.800%
 
of the First Reinstatement Premium Protection Reinsurance
0%
 
of the Second Reinstatement Premium Protection Reinsurance
0%
 
of the Third Reinstatement Premium Protection Reinsurance
0%
 
of the Fourth Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
July 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


As respects the Subscribing Reinsurer's share in the attached Contract, Schedule
B attached to and forming part of this Agreement shall apply in lieu of Schedule
B attached to and forming part of the captioned Contract.
 
 
Page 1 of 3
[image2.jpg]

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
5th
day of
August
in the year
2015 .



[image00067.jpg]
 
This
13th
day of
August
in the year
2015 .


[image00068.jpg]

 
 
Page 2 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Schedule B
 
Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


Federated National Insurance Company
Sunrise, Florida



   
First
RPP Layer
   
Second
RPP Layer
   
Third
RPP Layer
   
Fourth
RPP Layer
 
Reinstatement Factor
   
1.1500
     
1.0000
     
1.0000
     
1.0000
 
Annual Deposit Premium
 
$
8,957,536.00
   
$
6,934,125.00
   
$
699,438.00
   
$
580,800.00
 
Deposit Premium Installments
 
$
2,239,384.00
   
$
1,733,531.25
   
$
174,859.50
   
$
145,200.00
 



The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer
in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.
 
 
Page 3 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Ariel Re Bda Limited
for and on behalf of Ariel Syndicate No. 1910
London, England
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


0%
 
of the First Reinstatement Premium Protection Reinsurance
10.000%
 
of the Second Reinstatement Premium Protection Reinsurance
0%
 
of the Third Reinstatement Premium Protection Reinsurance
0%
 
of the Fourth Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
July 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


As respects the Subscribing Reinsurer's share in the attached Contract, Schedule
B attached to and forming part of this Agreement shall apply in lieu of Schedule
B attached to and forming part of the captioned Contract.
 
 
Page 1 of 3
[image2.jpg]

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
5th
day of
August
in the year
2015 .

 
[image00069.jpg]

This
25th
day of
August
in the year
2015 .

 
Ariel Re Bda Limited
for and on behalf of Ariel Syndicate No. 1910
 

[image00070.jpg]  

 
 
Page 2 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Schedule B
 
Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


Federated National Insurance Company
Sunrise, Florida



   
First
RPP Layer
   
Second
RPP Layer
   
Third
RPP Layer
   
Fourth
RPP Layer
 
Reinstatement Factor
   
1.0400
     
1.1000
     
1.0000
     
1.0000
 
Annual Deposit Premium
 
$
8,100,729.00
   
$
7,627,537.52
   
$
699,438.00
   
$
580,800.00
 
Deposit Premium Installments
 
$
2,025,182.25
   
$
1,906,884.38
   
$
174,859.50
   
$
145,200.00
 



The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer
in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.
 
 
Page 3 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Aspen Bermuda Limited
Hamilton, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


 4.000%
 
of the First Reinstatement Premium Protection Reinsurance - POA554115AOY
0%
 
of the Second Reinstatement Premium Protection Reinsurance
0%
 
of the Third Reinstatement Premium Protection Reinsurance
0%
 
of the Fourth Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
July 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


As respects the Subscribing Reinsurer's share in the attached Contract, Schedule
B attached to and forming part of this Agreement shall apply in lieu of Schedule
B attached to and forming part of the captioned Contract.
 
 
Page 1 of 3
[image2.jpg]

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
5th
day of
August
in the year
2015 .

 
[image00071.jpg]
 
This
6th
day of
August
in the year
2015 .


[image00072.jpg]

 
 
Page 2 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Schedule B
 
Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


Federated National Insurance Company
Sunrise, Florida



   
First
RPP Layer
   
Second
RPP Layer
   
Third
RPP Layer
   
Fourth
RPP Layer
 
Reinstatement Factor
   
1.1500
     
1.0000
     
1.0000
     
1.0000
 
Annual Deposit Premium
 
$
8,957,536.00
   
$
6,934,125.00
   
$
699,438.00
   
$
580,800.00
 
Deposit Premium Installments
 
$
2,239,384.00
   
$
1,733,531.25
   
$
174,859.50
   
$
145,200.00
 



The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer
in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.
 
 
Page 3 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Collateralised Re Ltd.
Hamilton, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


0%
 
of the First Reinstatement Premium Protection Reinsurance
15.000%
 
of the Second Reinstatement Premium Protection Reinsurance
67.000%
 
of the Third Reinstatement Premium Protection Reinsurance
100.000%
 
of the Fourth Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
July 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


As respects the Subscribing Reinsurer's share in the attached Contract, the
following shall apply:



1. The provisions of subparagraphs 1, 2 and 3 of paragraph B of Article 2 -
Commencement and Termination - shall not apply.




2. In lieu of Article 8 - Offset - the following shall apply.



"Article 8 - Offset
 
The Company and the Reinsurer may offset any balance or amount due from one
party to the other under this Contract.  The provisions of this Article shall
not be affected by the insolvency of either party."
 
 
Page 1 of 4
[image2.jpg]

--------------------------------------------------------------------------------

3. The provisions of Article 15 - Reserves - shall not apply.




4. The following Articles shall be added to and made part of this Contract:



"Article 25 - Obligations
 

A. Within 10 days after the execution of this Contract, the Reinsurer shall
provide security for its balance of (a) the their share of all reinstatement
premiums for which the Company may be liable under the Original Contract and
less reinstatement premiums recovered from the Reinsurer hereunder by either:




  1. Delivering to the Company one or more clean, irrevocable and unconditional
letters of credit (the 'letter of credit'), issued by a financial institution to
be approved by the Company in an amount equal to the obligations (as defined
herein); or




  2. Causing the delivery of permitted investments (as defined in the trust
agreement) having an aggregate value equal to the collateral amount to Wells
Fargo Bank in its capacity as trustee (the 'trustee') under a trust agreement
dated July 1, 2015 and made by and among the Company, the Reinsurer, and the
Trustee (the 'trust agreement') for deposit in the trust account established
thereunder (the 'trust account').



'Obligations' as used in this Contract shall mean an amount equal to
$20,566,625, less loss and loss adjustment expense recovered from the Reinsurer.



B. The Company shall be permitted to draw under the letter of credit as follows:




  1. Only if the Reinsurer shall have failed to pay any amount owed by the
Reinsurer to the Company hereunder within 10 days after the delivery of notice
thereof by the Company to the Reinsurer; or




  2. In the undrawn amount of the letter of credit, if the letter of credit has
not been renewed or replaced at least 20 days before the expiration date
specified therein.



If at any time the amount drawn by the Company under the letter of credit is
greater than the amount owed by the Reinsurer to the Company, then such excess
amount shall be promptly returned to the Reinsurer by the Company.



C. The Company shall be permitted to withdraw assets (as defined in the trust
agreement) from the trust account only in accordance with the trust agreement.




D. The Reinsurer shall be solely responsible for the cost of providing security
pursuant to this Article.




E. Upon the commutation of this Contract pursuant to the Commutation Article or
otherwise, the Company shall promptly (as applicable):




  1. Return the letter of credit to the Reinsurer; or

 
 
Page 2 of 4
[image2.jpg]

--------------------------------------------------------------------------------

  2. Deliver a termination notice to the Trustee signed by the Company and the
Grantor (as defined in the trust agreement).



Article 26 - Commutation
 

A. The Company agrees to review the aggregate amount of paid losses, reserves
for advised claims (hereinafter 'case reserves') and reserves for incurred but
not reported losses in respect of known loss occurrences (hereinafter 'IBNR') in
respect of reinstatement premiums for which the Company may be liable under the
Original Contract (such aggregate amount shall hereinafter be referred to as
'incurred losses') on September 30, 2016 and March 31 and September 30 of 2017
and March 31, 2018 (hereinafter referred to as the 'first, second, third and
fourth loss review dates,' respectively and each separately referred to as a
'loss review date') with the intention of commuting this Contract in accordance
with the terms of this Article.  Notwithstanding the first loss review date, the
Company may elect to commute this Contract earlier than that date at terms to be
mutually agreed upon between the Company and the Reinsurer.  For purposes of
each loss review, all case reserves and IBNR shall be set by the Company at its
sole discretion and in accordance with generally accepted reinsurance reserving
and financial accounting principles.




B. If at the:




  1. First loss review date, incurred losses are an amount less than 50% of the
Company's retention hereunder; or




2. Second loss review date, incurred losses are an amount less than 65% of the
Company's retention hereunder; or




3. Third loss review date, incurred losses are an amount less than 80% of the
Company's retention hereunder; or




4. Fourth loss review date, incurred losses are an amount less than 100% of the
Company's retention hereunder;



then this Contract shall be commuted immediately with each party fully and
finally releasing the other from any further obligation or liability under this
Contract.



C. The Company shall be permitted, in its sole discretion, to require the
commutation of this Contract at any time.




D. A final settlement of all claims under this Contract shall be made no later
than July 1, 2019.  Such final settlement shall be computed using the most
recent case reserves for reinstatement premiums arising from known loss
occurrences for which the Company may be liable under the Original Contract as
reserved in the Company's books at the date of commutation.  Such settlement
shall be final upon all parties and shall not be subject to future adjustment,
regardless of any changes in the Company's incurred loss position.

 
 
Page 3 of 4
[image2.jpg]

--------------------------------------------------------------------------------

Article 27 - Limited Recourse and Bermuda Regulations
 

A. The Company acknowledges and agrees that the Reinsurer will enter into
multiple reinsurance treaties with third parties and as such, other parties may
have claim to any assets of the Reinsurer, except for the amount secured by a
letter of credit or a trust account of which the Company is the exclusive
beneficiary.




B. Notwithstanding anything to the contrary herein, the total liability of the
Reinsurer for the performance and discharge of all of its obligations, however
they may arise, in relation to this Contract, shall be limited to and payable
solely from the proceeds of realization of the assets of the Reinsurer and any
letter of credit or trust account linked to this Contract and, accordingly, the
Company shall not have any recourse, direct or indirect, to any other assets of
the Reinsurer.  In the event that the proceeds of realization of the assets of
the Reinsurer linked to this Contract are insufficient to meet all obligations,
any such obligations remaining after the application of such proceeds shall be
extinguished, and the Company undertakes in such circumstances to take no
further action against the Reinsurer in respect of any such obligations.  In
particular, neither the Company nor any party acting on its behalf shall
petition or take any steps for the winding up or receivership of the Reinsurer.




C. Notwithstanding anything herein, the Company understands and accepts that all
corporate matters relating to the creation of the Reinsurer, capacity of the
Reinsurer, operation and liquidation of the Reinsurer and any matters relating
to the Reinsurer thereof shall be governed by, and construed in accordance with,
the laws of Bermuda.  The Company has had the opportunity to take advice and to
obtain all such additional information that it considers necessary to evaluate
the terms, conditions and risks of entering into this Contract with the
Reinsurer."



In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
5th
day of
August
in the year
2015 .



[image00073.jpg]



This
13th
day of
August
in the year
2015 .


Collateralised Re Ltd.
 
[image00074.jpg]
 
 
Page 4 of 4
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


DaVinci Reinsurance Ltd.
Hamilton, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


4.408%
 
of the First Reinstatement Premium Protection Reinsurance
0%
 
of the Second Reinstatement Premium Protection Reinsurance
0%
 
of the Third Reinstatement Premium Protection Reinsurance
0%
 
of the Fourth Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
July 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In any action, suit or proceeding to enforce the Subscribing Reinsurer's
obligations under the attached Contract, service of process may be made upon
Thomas Dawson, Drinker Biddle & Reath, LLP, 1177 Avenue of the Americas, 41st
Floor, New York, New York  10036-2714.


As respects the Subscribing Reinsurer's share in the attached Contract, Schedule
B attached to and forming part of this Agreement shall apply in lieu of Schedule
B attached to and forming part of the captioned Contract.
 
 
Page 1 of 3
[image2.jpg]

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
5th
day of
August
in the year
2015 .


[image00075.jpg]

 


This
28th
day of
September
in the year
2015 .

 
[image00076.jpg]
 
 
Page 2 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Schedule B
 
Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


Federated National Insurance Company
Sunrise, Florida



   
First
RPP Layer
   
Second
RPP Layer
   
Third
RPP Layer
   
Fourth
RPP Layer
 
Reinstatement Factor
   
1.2222
     
1.0000
     
1.0000
     
1.0000
 
Annual Deposit Premium
 
$
9,520,087.52
   
$
6,934,125.00
   
$
699,438.00
   
$
580,800.00
 
Deposit Premium Installments
 
$
2,380,021.88
   
$
1,733,531.25
   
$
174,859.50
   
$
145,200.00
 



The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer
in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.
 
 
Page 3 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Endurance Specialty Insurance Ltd.
Hamilton, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


8.000%
 
of the First Reinstatement Premium Protection Reinsurance
0%
 
of the Second Reinstatement Premium Protection Reinsurance
0%
 
of the Third Reinstatement Premium Protection Reinsurance
0%
 
of the Fourth Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
July 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


As respects the Subscribing Reinsurer's share in the attached Contract, Schedule
B attached to and forming part of this Agreement shall apply in lieu of Schedule
B attached to and forming part of the captioned Contract.
 
 
Page 1 of 3
[image2.jpg]

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:


This
5th
day of
August
in the year
2015 .


[image00077.jpg]

 
This
7th
day of
August
in the year
2015 .

 
Endurance Specialty Insurance Ltd.
[image00078.jpg]
 
 
Page 2 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Schedule B
 
Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


Federated National Insurance Company
Sunrise, Florida



   
First
RPP Layer
   
Second
RPP Layer
   
Third
RPP Layer
   
Fourth
RPP Layer
 
Reinstatement Factor
   
1.1900
     
1.0000
     
1.0000
     
1.0000
 
Annual Deposit Premium
 
$
9,272,812.52
   
$
6,934,125.00
   
$
699,438.00
   
$
580,800.00
 
Deposit Premium Installments
 
$
2,318,203.13
   
$
1,733,531.25
   
$
174,859.50
   
$
145,200.00
 



The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer
in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.
 
 
Page 3 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Hannover Rück SE
Hannover, Germany
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


16.180%
 
of the First Reinstatement Premium Protection Reinsurance
75.000%
 
of the Second Reinstatement Premium Protection Reinsurance
0%
 
of the Third Reinstatement Premium Protection Reinsurance
0%
 
of the Fourth Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
July 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In any action, suit or proceeding to enforce the Subscribing Reinsurer's
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, LLP, 750 Seventh Avenue, New York, New York  10019.


As respects the Subscribing Reinsurer's share in the attached Contract, Schedule
B attached to and forming part of this Agreement shall apply in lieu of Schedule
B attached to and forming part of the captioned Contract.
 
 
Page 1 of 3
[image2.jpg]

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:
 
This
5th
day of
August
in the year
2015 .

 
[image00079.jpg]
 
This
12th
day of
August
in the year
2015 .

 
[image00080.jpg]
 
 
Page 2 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Schedule B
 
Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


Federated National Insurance Company
Sunrise, Florida



   
First
RPP Layer
   
Second
RPP Layer
   
Third
RPP Layer
   
Fourth
RPP Layer
 
Reinstatement Factor
   
1.1825
     
1.0000
     
1.0000
     
1.0000
 
Annual Deposit Premium
 
$
9,210,993.76
   
$
6,934,125.00
   
$
699,438.00
   
$
580,800.00
 
Deposit Premium Installments
 
$
2,302,748.44
   
$
1,733,531.25
   
$
174,859.50
   
$
145,200.00
 



The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer
in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.
 
 
Page 3 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Renaissance Reinsurance Ltd.
Hamilton, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


6.612%
 
of the First Reinstatement Premium Protection Reinsurance
0%
 
of the Second Reinstatement Premium Protection Reinsurance
0%
 
of the Third Reinstatement Premium Protection Reinsurance
0%
 
of the Fourth Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
July 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In any action, suit or proceeding to enforce the Subscribing Reinsurer's
obligations under the attached Contract, service of process may be made upon
Thomas Dawson, Drinker Biddle & Reath, LLP, 1177 Avenue of the Americas, 41st
Floor, New York, New York  10036-2714.


As respects the Subscribing Reinsurer's share in the attached Contract, Schedule
B attached to and forming part of this Agreement shall apply in lieu of Schedule
B attached to and forming part of the captioned Contract.
 
 
Page 1 of 3
[image2.jpg]

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the dates specified below:


This
5th
day of
August
in the year
2015 .


[image00081.jpg]

 


This
28th
day of
September
in the year
2015 .

 
[image00082.jpg]

 
Page 2 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Schedule B
 
Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


Federated National Insurance Company
Sunrise, Florida



   
First
RPP Layer
   
Second
RPP Layer
   
Third
RPP Layer
   
Fourth
RPP Layer
 
Reinstatement Factor
   
1.2222
     
1.0000
     
1.0000
     
1.0000
 
Annual Deposit Premium
 
$
9,520,087.52
   
$
6,934,125.00
   
$
699,438.00
   
$
580,800.00
 
Deposit Premium Installments
 
$
2,380,021.88
   
$
1,733,531.25
   
$
174,859.50
   
$
145,200.00
 



The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer
in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.
 
 
Page 3 of 3
[image2.jpg]

--------------------------------------------------------------------------------

Interests and Liabilities Agreement


attached to and forming part of the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Certain Underwriting Members of Lloyd's
shown in the Signing Page(s) attached hereto
(hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


0%
 
of the First Reinstatement Premium Protection Reinsurance
0%
 
of the Second Reinstatement Premium Protection Reinsurance
33.000%
 
of the Third Reinstatement Premium Protection Reinsurance
0%
 
of the Fourth Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2015, and shall continue in force until 12:01 a.m., Eastern Standard Time,
July 1, 2016, unless earlier terminated in accordance with the provisions of the
attached Contract.


As respects the Subscribing Reinsurer's share in the attached Contract, in lieu
of the provisions of the last subparagraph of paragraph A of Article 15 -
Reserves - the following paragraph shall apply:


"The Reinsurer, at its sole option, may fund in other than cash (including the
use of the Lloyd's Credit for Reinsurance Trust Funds as a funding instrument)
if such method and form of funding are acceptable to the Company and to the
insurance regulatory authorities involved, as the case may be."


In any action, suit or proceeding to enforce the Subscribing Reinsurer's
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, LLP, 750 Seventh Avenue, New York, New York 10019-6829.
 
 
Page 1 of 2
[image2.jpg]

--------------------------------------------------------------------------------

In Witness Whereof, the Company by its duly authorized representative has
executed this Agreement as of the date specified below:


This
5th
day of
August
in the year
2015 .

 
[image00083.jpg]
 
Signed for and on behalf of the Subscribing Reinsurer in the Signing Page(s)
attached hereto.
 
 
Page 2 of 2
[image2.jpg]

--------------------------------------------------------------------------------

Signing Page


attached to and forming part of the


Interests and Liabilities Agreement


with respect to the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2015


entered into by and between


Federated National Insurance Company
Sunrise, Florida


and


Certain Underwriting Members of Lloyd's


(Re)Insurer's Liability Clause - LMA3333


(Re)Insurer's liability several not joint


The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract. A (re)insurer is liable only for the
proportion of liability it has underwritten. A (re)insurer is not jointly liable
for the proportion of liability underwritten by any other (re)insurer. Nor is a
(re)insurer otherwise responsible for any liability of any other (re)insurer
that may underwrite this contract.


The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd's syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to its stamp. This is subject always to the provision concerning "signing"
below.


In the case of a Lloyd's syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer. Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together). The liability of each member of the syndicate is several and not
joint with other members. A member is liable only for that member's proportion.
A member is not jointly liable for any other member's proportion. Nor is any
member otherwise responsible for any liability of any other (re)insurer that may
underwrite this contract. The business address of each member is Lloyd's, One
Lime Street, London EC3M 7HA. The identity of each member of a Lloyd's syndicate
and their respective proportion may be obtained by writing to Market Services,
Lloyd's, at the above address.


Proportion of liability


Unless there is "signing" (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd's
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
"written line".


Where this contract permits, written lines, or certain written lines, may be
adjusted ("signed"). In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd's syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together). A
definitive proportion (or, in the case of a Lloyd's syndicate, the total of the
proportions underwritten by all the members of a Lloyd's syndicate taken
together) is referred to as a "signed line". The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.


Although reference is made at various points in this clause to "this contract"
in the singular, where the circumstances so require this should be read as a
reference to contracts in the plural.
 
 
[image2.jpg]

--------------------------------------------------------------------------------

Now Know Ye that we the Underwriters, Members of the Syndicates whose definitive
numbers in the aftermentioned List of Underwriting Members of Lloyd's are set
out in the attached Table, hereby bind ourselves each for his own part and not
one for another, our Executors and Administrators, and in respect of his due
proportion only, to pay or make good to the Assured or to the Assured's
Executors or Administrators or to indemnify him or them against all such loss,
damage of liability as herein provided, such payment to be made after such loss,
damage or liability is proved and the due proportion for which each of us, the
Underwriters, is liable shall be ascertained by reference to his share, as shown
in the said List, of the Amount, Percentage or Proportion of the total sum
insured hereunder which is in the Table set opposite the definitive number of
the Syndicate of which such Underwriter is a Member AND FURTHER THAT the List of
Underwriting Members of Lloyd's referred to above shows their respective
Syndicates and Shares therein, is deemed to be incorporated in and to form part
of this policy, bears the number specified in the attached Table and is
available for inspection at Lloyd's Policy Signing Office by the Assured or his
or their representatives and a true copy of the material parts of the said List
certified by the General Manager of Lloyd's Policy Signing Office will be
furnished to the
Assured on application.


In Witness  whereof  the General Manager of Lloyd's Policy Signing Office has
subscribed his name on behalf of each of us.


LLOYD'S POLICY SIGNING OFFICE,


[image00084.jpg]



General Manager


If this policy (or any subsequent endorsement) has been produced to you in
electronic form, the original
document is stored on the Insurer's Market Repository to which your broker has
access.


(NM)
Definitive Numbers of Syndicates and Amount, Percentage or Proportion of the
Total Sum insured hereunder shared between the Members of those Syndicates.

 

--------------------------------------------------------------------------------

[image00085.jpg]
The Table of Syndicate referred to on the face of this Policy follows:

 
BUREAU REFERENCE
61459 30/07/2015
 BROKER NUMBER            1108
PROPORTION %
SYNDICATE
 UNDERWRITER'S REFERENCE
33.00
2001
XBB0441515FA
TOTAL LINE
No. OF SYNDICATES
 
33.00
1
 

 
THE LIST OF UNDERWRITING MEMBERS
OF LLOYD'S IS IN RESPECT OF 2015
YEAR OF ACCOUNT
 
EFFECTIVE FROM: 01 JUL 2015
 
BUREAU USE ONLY
USE3 72 2001
RISK CODE: XA
Page 1 of 1

 
 

--------------------------------------------------------------------------------